


Exhibit 10.31
AIRCRAFT TIME SHARING AGREEMENT


This Aircraft Time Sharing Agreement (“Agreement”) is effective as of the ____
day of _____________, 201___ (“Effective Date”), by and between Liberty Global,
Inc., with an address of 12300 Liberty Boulevard, Englewood, Colorado 80112
(“Lessor”), and __________________________ with an address of 12300 Liberty
Boulevard, Englewood, Colorado 80112 (“Lessee”);


RECITALS


WHEREAS, Canal Air, LLC (“Owner”) is the registered owner of that certain
Dassault Falcon 7X aircraft, bearing manufacturer’s serial number 12, currently
registered with the Federal Aviation Administration (“FAA”) as N250LG, equipped
with three Pratt & Whitney Canada, PW307A series engines with serial numbers
PCE-CH0080 and PCE-CH0081 and PCE-CH0082 (“Aircraft”) and has leased the
Aircraft to UIM Aircraft, LLC (“UIM”) which has subleased the Aircraft to
Lessor;
    
WHEREAS, Lessor employs a fully qualified flight crew to operate the Aircraft;


WHEREAS, Owner obtained the Aircraft through a sale and leaseback of the
Aircraft to UIM, pursuant to an aircraft lease agreement and other associated
documents (collectively, “Lease Documents”);


WHEREAS, Lessor desires to lease to Lessee said Aircraft and to provide a fully
qualified flight crew for all operations on a periodic, non-exclusive time
sharing basis, as defined in Section 91.501(c) of the Federal Aviation
Regulations (“FAR”); and


WHEREAS, the use of the Aircraft by Lessee shall at all times be pursuant to and
in full compliance with the requirements of FAR Sections 91.501 (b) (6), 91.501
(c) (1) and 91.501 (d);


NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Agreement, the parties agree as follows:


1.    Lessor agrees and has the right to lease the Aircraft to Lessee on a
periodic, non-exclusive basis, and to provide a fully qualified flight crew for
all operations, pursuant and subject to the provisions of FAR Section 91.501 (c)
(1) and the terms to this Agreement. This Agreement shall commence on the
Effective Date and continue until the first anniversary of the Effective Date.
Thereafter, this Agreement shall be automatically renewed on a month to month
basis, unless sooner terminated by either party as hereinafter provided. Either
party may at any time terminate this Agreement (including during the initial
one-year term) upon thirty (30) days prior written notice to the other party. At
all times this Agreement shall be subject and subordinate to the Lease Documents
in favor of Owner. All obligations of Lessor and Lessee hereunder shall be
performed and fulfilled in a manner consistent with the requirements of the
Lease Documents and in the case of Lessee, to the extent that it is notified of
such requirement from time-to-time.






--------------------------------------------------------------------------------


2.    Lessee shall pay Lessor for each flight conducted under this Agreement in
an amount determined by Lessor, which in no event shall exceed the following
actual expenses of each specific flight as authorized by FAR Section 91.501 (d);


(a)    Fuel, oil, lubricants, and other additives;
(b)    Travel expenses of the crew, including food, lodging and ground
                    transportation;
(c)     Hangar and tie down costs away from the Aircraft's base of operation;
(d)    Insurance obtained for the specific flight;
(e)    Landing fees, airport taxes and similar assessments;
(f)
Customs, foreign permit, and similar fees directly related to the flight;

(g)    In-flight food and beverages;
(h)    Passenger ground transportation;
(i)    Flight planning and weather contract services; and
(j)    An additional charge equal to 100% of the expenses listed in subparagraph
            (a) of this paragraph.


3.    Lessor will pay all expenses related to the operation of the Aircraft when
incurred, and will bill Lessee on a monthly basis as soon as practicable after
the last day of each calendar month for the amount payable in accordance with
paragraph 2 above for all flights for the account of Lessee during the preceding
month. Lessee shall pay Lessor for all flights for the account of Lessee
pursuant to this Agreement within thirty (30) days of receipt of the invoice
therefor. Without limiting the foregoing, amounts payable by Lessee to Lessor
under this Agreement may include any federal excise tax that may be imposed
under Internal Revenue Code Section 4261 or any similar excise taxes, if any.


4.    Lessee shall provide Lessor with requests for flight time and proposed
flight schedules as far in advance of any given flight as possible, and in no
event less than twenty-four (24) hours in advance of Lessee's planned departure,
unless Lessor otherwise agrees. Requests for flight time shall be in a form,
whether written or oral, mutually convenient to, and agreed upon by the parties.
In addition to the proposed schedules and flight times, Lessee shall provide at
least the following information for each proposed flight at some time prior to
scheduled departure as required by the Lessor or Lessor's flight crew:


(a)    proposed departure point;
(b)    destinations;
(c)    date and time of flight;
(d)    the number of anticipated passengers;
(e)    the identity of each anticipated passenger;
(f)    the nature and extent of luggage and/or cargo to be carried;
(g)    the date and time of return flight, if any; and
(h)    any other information concerning the proposed flight that may be
pertinent             or required by Lessor or Lessor's flight crew.





2

--------------------------------------------------------------------------------


5.     Lessor, including Lessor’s Flight Operations Department, shall have sole
and exclusive authority over the scheduling of the Aircraft, including any
limitations on the number of passengers on any flight, provided however, that,
Lessor will use commercially reasonable efforts to accommodate Lessee's needs
and to avoid conflicts in scheduling.


6.     As between Lessor and Lessee, Lessor shall be solely responsible for
securing maintenance, preventive maintenance and required or otherwise necessary
inspections on the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations, and within
the sound discretion of the pilot in command. The pilot in command shall have
final and complete authority to cancel any flight for any reason or condition
which in his judgment would compromise the safety of the flight.


7.    Lessor shall employ, pay for and provide to Lessee a qualified flight crew
for each flight undertaken under this Agreement.


8.    In accordance with applicable FARs, the qualified flight crew provided by
Lessor will exercise all of its duties and responsibilities in regard to the
safety of each flight conducted hereunder. Lessee specifically agrees that the
flight crew, in its sole discretion, may terminate any flight, refuse to
commence any flight, or take other action which in the considered judgment of
the pilot in command is necessitated by considerations of safety. No such action
of the pilot in command shall create or support any liability for loss, injury,
damage or delay to Lessee or any other person. The parties further agree that
Lessor shall not be liable for delay or failure to furnish the Aircraft and crew
pursuant to this Agreement when such failure is caused by government regulation
or authority, mechanical difficulty, war, civil commotion, strikes or labor
disputes, weather conditions, or acts of God or any other event or circumstance
beyond the reasonable control of Lessor.


9.     (a)    At all times during the term of this Agreement, Lessor shall cause
to be carried and maintained, at Lessor's cost and expense, physical damage
insurance with respect to the Aircraft, third party aircraft liability
insurance, passenger legal liability insurance, property damage liability
insurance, and medical expense insurance in such amounts and on such terms and
conditions as Lessor shall determine in its sole discretion, Lessor shall also
bear the cost of paying any deductible amount on any policy of insurance in the
event of a claim or loss.


(b)    Any policies of insurance carried in accordance with this Agreement: (i)
shall name Lessee as an additional insured; (ii) shall contain a waiver by the
underwriter thereof of any right of subrogation against Lessee; and (iii) shall
require the insurers to provide at least 30 days’ prior written notice (or at
least seven days’ in the case of any war-risk insurance) to Lessee if the
insurers cancel insurance for any reason whatsoever, provided that the insurers
shall provide at least 10 days prior written notice if the same is allowed to
lapse for non-payment of premium. Each liability policy shall be primary without
right of contribution from any other insurance which is carried by Lessee or
Lessor and shall expressly provide that all of the provisions thereof, except
the limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured.



3

--------------------------------------------------------------------------------


(c)    Lessor shall obtain the approval of this Agreement by the insurance
carrier for each policy of insurance on the Aircraft. If requested by Lessee,
Lessor shall arrange for a Certificate of Insurance evidencing the insurance
coverage with respect to the Aircraft carried and maintained by Lessor to be
given by its insurance carriers to Lessee or will provide Lessee with a copy of
such insurance policies. Lessor will give Lessee reasonable advance notice of
any material modifications to insurance coverage relating to the Aircraft.


10.    (a)        LESSEE AGREES THAT THE PROCEEDS OF INSURANCE (“INSURANCE
PROCEEDS”) WILL BE LESSEE’S SOLE RECOURSE AGAINST LESSOR, ITS AFFILIATES, AND
ITS AND THEIR RESPECTIVE PRESENT OR FORMER DIRECTORS, OFFICERS, EMPLOYEES,
INSURERS AND AGENTS, AND THE SUCCESSORS AND ASSIGNS THEREOF (COLLECTIVELY, THE
“LESSOR PARTIES”) WITH RESPECT TO ANY CLAIMS, ACTIONS, SUITS, PROCEDURES, COSTS,
EXPENSES, DAMAGES AND LIABILITIES (COLLECTIVELY, “CLAIMS”) THAT LESSEE, ITS
EMPLOYEES, AGENTS, GUESTS OR INVITEES (AND THE LAWFUL SUCCESSOR AND ASSIGNS
THEREOF) (COLLECTIVELY, THE “LESSEE PARTIES”), MAY HAVE UNDER THIS AGREEMENT OF
WHATSOEVER NATURE, WHETHER SEEN OR UNFORESEEN, EXCEPT IN THE EVENT OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT BY LESSOR. 


 (b)  IN NO EVENT SHALL THE LESSOR PARTIES BE LIABLE TO THE LESSEE PARTIES FOR
ANY CLAIMS FOR INDIRECT, CONSEQUENTIAL, SPECIAL OR INCIDENTAL DAMAGES AND/OR
PUNITIVE DAMAGES OF ANY KIND OR NATURE (COLLECTIVELY, “CONSEQUENTIAL DAMAGES”),
UNDER ANY CIRCUMSTANCES OR FOR ANY REASON, INCLUDING AND NOT LIMITED TO ANY
DELAY OR FAILURE TO FURNISH THE AIRCRAFT, OR CAUSED BY THE PERFORMANCE OR
NON-PERFORMANCE BY LESSOR OF THIS AGREEMENT.


(c)   LESSEE AGREES TO INDEMNIFY AND HOLD HARMLESS THE LESSOR PARTIES FROM ALL
CLAIMS, INCLUDING REASONABLE ATTORNEY’S FEES AND COSTS, BROUGHT BY THE LESSEE
PARTIES AGAINST THEM ARISING FROM OR RELATED TO (i) SUBJECT TO PARAGRAPH 10 (a)
ABOVE, AMOUNTS THAT EXCEED THE INSURANCE PROCEEDS, OR (ii) CONSEQUENTIAL
DAMAGES.



4

--------------------------------------------------------------------------------


(d)  THE PROVISIONS OF THIS SECTION 10 SHALL SURVIVE INDEFINITELY THE
TERMINATION OR EXPIRATION OF THE AGREEMENT.


11.    Lessee warrants that:


(a)    It will not use the Aircraft for the purpose of providing transportation
of passengers or cargo in air commerce for compensation or hire, for any illegal
purpose, or in violation of any insurance policies with respect to the Aircraft;


(b)    It will refrain from incurring any mechanics, international interest,
prospective international interest or other lien and shall not attempt to
convey, mortgage, assign, lease or grant or obtain an international interest or
prospective international interest or in any way alienate the Aircraft or create
any kind of lien or security interest involving the Aircraft or do anything or
take any action that might mature into such a lien; and


(c)     It will comply with all applicable laws, governmental and airport
orders, rules and regulations, as shall from time to time be in effect relating
in any way to the operation and use of the Aircraft under this Agreement.


12.    For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be Centennial Airport, Englewood, Colorado.


13.    A copy of this Agreement shall be carried in the Aircraft and available
for review upon the request of the Federal Aviation Administration on all
flights conducted pursuant to this Agreement.


14.    Lessee shall not assign this Agreement or its interest herein to any
other person or entity without the prior written consent of Lessor, which may be
granted or denied in Lessor’s sole discretion. Subject to the preceding
sentence, this Agreement shall inure to the benefit of and be binding upon the
parties hereto, and their respective heirs, representatives, successors and
assigns, and does not confer any rights on any other person. This Agreement
constitutes the entire understanding between the parties with respect to the
subject matter hereof and supersedes any prior understandings and agreements
between the parties respecting such subject matter. This Agreement may be
amended or supplemented and any provision hereof waived only by a written
instrument signed by all parties. The failure or delay on the part of any party
to insist on strict performance of any of the terms and conditions of this
Agreement or to exercise any rights or remedies hereunder shall not constitute a
waiver of any such provisions, rights or remedies. This Agreement may be
executed in counterparts, which shall, singly or in the aggregate, constitute a
fully executed and binding Agreement.


15.     Except as otherwise set forth in paragraph 4, all communications and
notices provided for herein shall be in writing and shall become effective when
delivered by facsimile transmission (to Lessor at 303-799-1716 or to Lessee at
303-220-6675) or by personal delivery, Federal Express or other overnight
courier or four (4) days following deposit in the United States mail, with
correct postage for first-class mail prepaid, addressed to Lessor or Lessee at
their respective addresses set forth above, or else as otherwise directed by the
other party from time to time in writing.



5

--------------------------------------------------------------------------------


16.    If any one or more provisions of this Agreement shall be held invalid,
illegal, or unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal, or
unenforceable provisions shall be replaced by a mutually acceptable provision,
which, being valid, legal, and enforceable, comes closest to the intention of
the parties underlying the invalid, illegal, or unenforceable provision. To the
extent permitted by applicable law, the parties hereby waive any provision of
law, which renders any provision of this Agreement prohibited or unenforceable
in any respect.


17.     This Agreement is entered into under, and is to be construed in
accordance with, the laws of the State of Colorado, without reference to
conflicts of laws.






[Intentionally Left Blank]



6

--------------------------------------------------------------------------------




18.        TRUTH IN LEASING STATEMENTUNDER FAR SECTION 91.23


THE AIRCRAFT, A DASSAULT FALCON 7X AIRCRAFT, BEARING MANUFACTURER’S SERIAL
NUMBER 12, CURRENTLY REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS
N250LG HAS BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH
PERIOD PRECEDING THE DATE OF THIS LEASE.


THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE. DURING THE DURATION OF THIS LEASE, LIBERTY
GLOBAL, INC., 12300 LIBERTY BOULEVARD, ENGLEWOOD, COLORADO 80112 IS CONSIDERED
RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS LEASE.


AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.


THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.


LIBERTY GLOBAL, INC., LOCATED AT 12300 LIBERTY BOULEVARD, ENGLEWOOD, COLORADO
80112, THROUGH ITS UNDESIGNED AUTHORIZED SIGNATORY BELOW, CERTIFIES THAT LESSOR
IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT IT UNDERSTANDS
ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.




LESSOR
Liberty Global, Inc.




By:                         
Name:                         
Title:                         
Date:                         


LESSEE


By:                             
    
Date:                             
    

7

--------------------------------------------------------------------------------






INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING” REQUIREMENTS






1.
Mail a copy of the lease to the following address via certified mail, return
receipt requested, immediately upon execution of the lease (14 C.F.R. 91.23
requires that the copy be sent within twenty four hours after it is signed):



Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


2.
Telephone the nearest Flight Standards District Office at least forty eight
hours prior to the first flight under this lease.



3.
Carry a copy of the lease in the aircraft at all times.






8